1 ee a OO ae |

Case 2:18-cv-17210-KM-MAH Document1 Filed 12/14/18 Page 1 of 9 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

XL SPECIALTY INSURANCE COMPANY, Civil Action No.:
Plaintiff,
Vv. COMPLAINT FOR
DECLARATORY JUDGMENT
PCS WIRELESS WAREHOUSE, INC, and
PCS WIRELESS, LLC,

Defendants.

 

 

Plaintiff XL Specialty Insurance Company (“XL Specialty”), by and through its
undersigned attorneys, Goldberg Segalla LLP, alleges the following in support of its Complaint
for declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202, unjust enrichment, and breach
of contract:

PARTIES

1, XL Specialty is an insurance company organized and existing under the laws of the
State of Delaware. XL Specialty has its principal place of business in Stamford, Connecticut.

2. PCS Wireless Warehouse, Inc. (“PCS Wireless Warehouse”) is a New York
corporation, and upon information and belief, its principal place of business is in Long Island City,
New York.

3. PCS Wireless LLC (“PCS Wireless”) is a New Jersey limited liability company
with its principal place of business in Florham Park, New Jersey. (PCS Wireless Warehouse and

PCS Wireless are collectively referred to as “PCS”).

21374538. v1
Case 2:18-cv-17210-KM-MAH Document1 Filed 12/14/18 Page 2 of 9 PagelD: 2

JURISDICTION AND VENUE

4. The District Court has subject matter jurisdiction over this proceeding pursuant to
28 U.S.C. § 1332(a) because it is a civil action between citizens of different states, where the
amount in controversy exceeds $75,000.

5. There is complete diversity of citizenship between XL Specialty, which is a citizen
of Delaware and Connecticut, PCS Wireless Warehouse, which is a citizen of New York, and PCS
Wireless, which is a citizen of New Jersey.

6. Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because the events
giving rise to this claim occurred in New Jersey.

FACTUAL BACKGROUND

A. The XL Specialty Policy

7. XL Specialty insures PCS Wireless Warehouse and PCS Wireless under an Ocean
Cargo Policy bearing policy number UM00020033CR17A, attaching May 15, 2017 and remaining
open and continuous until cancelled (the “XL Specialty Policy”). The XL Specialty Policy is
attached hereto as Exhibit A.

8. The XL Specialty Policy contains a limit of insurance of $3,000,000 per domestic
land conveyanice.

9. The XL Specialty Policy contains the following provision in the Ocean Cargo

Coverage Form, Section I: General Conditions:

21374558.v1
Case 2:18-cv-17210-KM-MAH Document1 Filed 12/14/18 Page 3 of 9 PagelD: 3

23, Deductible

Each claim for loss or damage covered under this Policy
shall be adjusted separately and from the amount of each
claim as adjusted shall be deducted the amount of the
deductible As Per Declarations Page, unless such loss or
damage be caused by total loss of the vessel, or General
Average of Salvage Charges.

See Exhibit A.

10, The XL Specialty Policy contains a deductible for claims involving cargo in transit
of $25,000 per occurrence for the peril of theft and non-delivery on gross claims of $100,000 or
more (the “Transit Deductible”).

11. The XL Specialty Policy also contains an Annual Aggregate Deductible in the
amount of $500,000 for the peril of theft (the “AAD”),

12. The Deductible provision in the Declarations Page states, in pertinent part, as
follows:

Each claim for loss or damage which results from a single loss

occurrence shall be adjusted separately and from the amount of each
such adjusted claim, the following sum shall be deducted

Transit (International and Domestic Overland):

$10,000, except $25,000 per occurrence for the peril of theft and
non-delivery on gross claims of $100,000 or more.

All theft and or non-delivery claims regardless of shipment size are
subject to an annual aggregate deductible of $500,000. Ifexhausted
in an annual period a maintenance deductible of $10,000 will apply.

See Exhibit A.

13, The XL Specialty Policy also contains an Average Terms provision that sets forth
specific warranties that if breached cause the $25,000 Transit Deductible to be tripled (the

“Warranties Provision”). The Warranties Provision states as follows:

21374558.v1
Case 2:18-cv-17210-KM-MAH Document1 Filed 12/14/18 Page 4 of 9 PagelD: 4

The Goods Insured & Insurable Interest are insured:
Against all risks of physical loss or damage from any external cause
Warranted:

1, All shipments by truck: While on a truck warranted
a) two drivers per truck, b) truck never to be left
unattended at any time, c) a monitored GPS tracking
device is placed within the goods being transported.
Failure to comply with warranty(ies) triples the
applicable deductible.

See Exhibit A.
B. The Claim

14, On December 21, 2017, 25 pallets containing 17,867 cellphones were loaded onto
a truck in Libertyville, [llinois for transport to PCS in East Hanover, New Jersey.

15. A single driver, without a monitored GPS tracking device, drove the truck to its
destination in East Hanover, New Jersey. A copy of the Shipping Proposal is attached hereto as
Exhibit B.

16. The shipment arrived at the PCS facility in East Hanover, New Jersey. However,
the PCS facility was closed when the shipment arrived. Arrangements were made for PCS’s 25
pallets to be transferred to a storage location in Linden, New Jersey.

17. While the pallets were being unloaded at the storage location in Linden, New
Jersey, it was discovered that two pallets were missing.

18. PCS determined that the two missing pallets contained 1,500 cellphones. PCS
concluded that the two missing pallets were stolen during transit.

19. On December 26, 2017, the remaining 23 pallets were delivered to PCS.

20. On January 11, 2018, PCS, through its broker Integrity Insurance Brokerage,
notified XL Specialty of the theft, claiming a loss of $505,250 (the “Claim”). PCS’s Notice of

Claim is attached hereto as Exhibit C.

21374558.v1
| BS eas Poo pe ne oO |
Case 2:18-cv-17210-KM-MAH Document1 Filed 12/14/18 Page 5 of 9 PagelD: 5

21. XL Specialty determined that the adjusted value of the Claim was $502,500.
Initially, XL Specialty mistakenly determined that a Transit Deductible of $25,000 applied to the
adjusted value of the Claim for a net amount of $480,250. XL Specialty initially did not triple the
Transit Deductible for PCS’s failure to satisfy warranties. In addition, XL Specialty mistakenly
did not apply the AAD.

22, On March 29, 2018, XL Specialty paid $480,250 to PCS Wireless in connection
with the Claim (the “Payment”),

23. Shortly thereafter, on April 10, 2018, XL Specialty informed PCS that the XL
Specialty Policy’s $500,000 AAD for theft for the policy attaching on May 15, 2017 had not been
satisfied and that the applicable Transit Deductible should have been $75,000 because of PCS’s
failure to satisfy warranties. XL. informed PCS that it was not entitled to the Payment. XL
Specialty requested that PCS reimburse XL Specialty for the Payment.

24. PCS has refused to reimburse XL Specialty for the Payment.

25. On September 21, 2018, counsel for XL Specialty demanded that PCS reimburse
XL Specialty for the Payment. A copy of the XL Specialty’s counsel’s letter to PCS is attached
hereto as Exhibit D.

26. PCS has not complied with XL Specialty’s demand and has retained the $480,250
Payment to which it is not entitled.

COUNT I-DECLARATORY JUDGMENT
PURSUANT TO 28 U.S.C. §§ 2201 AND 2202

27. XL Specialty repeats and re-alleges its allegations in paragraphs 1 through 26 of
the Complaint as if set forth at length herein.
28, Pursuant to the XL Specialty Policy’s Deductible provision, the Transit Deductible

for a claim involving theft or non-delivery of cargo with a value of $100,000 or more is $25,000.

21374558. v1
: : |
Case 2:18-cv-17210-KM-MAH Document1 Filed 12/14/18 Page 6 of 9 PagelD: 6

Furthermore, all claims involving theft or non-delivery of cargo, regardless of amount, are subject
to the $500,000 AAD.

29. Pursuant to the XL Specialty Policy’s Warranties Provision, the applicable Transit
Deductible is tripled if any one of the following three conditions are not met for shipments by
truck: (1) there must be two drivers for the truck; (2) the truck is never to be left unattended; and
(3) a GPS tracking device is to be placed within the goods being transported.

30. Upon information and belief, during transit of the cellphones at issue in the Claim,
the truck had one driver and a GPS tracking device was not placed within the goods. See Exhibit
B. As such, PCS failed to comply with two warranties.

31. Because the stated value of the cargo at issue in the Claim was $505,250, the Transit
Deductible of $25,000 for claims of $100,000 or more applied to the Claim.

32, Because PCS failed to comply with the XL Specialty Policy’s Warranties Provision
regarding drivers and GPS tracking devices, the $25,000 Transit Deductible tripled to $75,000.

33. Based upon the foregoing, the value of the Claim after application of the $75,000
Transit Deductible is $430,250.

34, The Claim was the first claim PCS submitted to XL Specialty under the Policy that
attached on May 15, 2017. Prior to the Claim, the XL Specialty Policy’s $500,000 AAD had not
been satisfied by claims made under the policy.

35, Pursuant to the terms of the XL Specialty Policy, the AAD must be applied to the
value of the Claim.

36. The value of the Claim did not exceed the $500,000 AAD. Therefore, pursuant to

the XL Specialty Policy, PCS was not entitled to the Payment in connection with the Claim.

21374558.v1
Case 2:18-cv-17210-KM-MAH Document1 Filed 12/14/18 Page 7 of 9 PagelD: 7

37, PCS disputes that the AAD applies to the Claim and has refused to reimburse XL
Specialty for the Payment made on the Claim to which PCS is not entitled.

WHEREFORE, XL Specialty respectfully requests that the Court enter judgment in its
favor and against PCS as follows:

a. A declaration that the value of the Claim after the Transit Deductible is applied
does not exceed the $500,000 AAD;

b, PCS was not entitled to the Payment in connection with the Claim because the XL
Specialty Policy’s AAD had not been satisfied; and

c. Further necessary or proper relief in the form of an order requiring PCS to pay XL
Specialty $480,250, plus interest to comply with the XL Specialty Policy’s deductible provisions
applicable to the Claim.

COUNT II - UNJUST ENRICHMENT

38. XL Specialty repeats and re-alleges its allegations in paragraphs 1 through 37 of
the Complaint as if set forth at length herein.

39. The Claim is subject to the $500,000 AAD.

40, Because the value of the Claim did not exceed the $500,000 AAD, XL Specialty
had no legal obligation to make the Payment to PCS.

41. Because the value of the Claim did not exceed the $500,000 AAD, PCS has no legal
entitlement to the Payment.

42. PCS appreciated and had knowledge of the benefit being conferred upon it by XL
Specialty when it received the Payment in connection with the Claim.

43, PCS refused to return the Payment to XL Specialty.

21374558.¥1
| Se po mes ees L :
Case 2:18-cv-17210-KM-MAH Document1 Filed 12/14/18 Page 8 of 9 PagelD: 8

44, Because XL Specialty had no legal obligation to make the Payment to PCS and
PCS had no [legal entitlement to the Payment, retention by PCS of the benefit of the $480,250
Payment would be inequitable and unjust.

WHEREFORE, XL Specialty respectfully requests that the Court enter judgment in its
favor and against PCS as follows:

a. Awarding damages to XL Specialty in the amount of $480,250, plus interest, and

b, Such other relief as the Court deems just and proper.

COUNT UI - BREACH OF CONTRACT

45. XL Specialty repeats and re-alleges its allegations in paragraphs | through 44 of
the Complaint as if set forth at length herein.

46. — PCS had an obligation to adhere to the terms and conditions of the XL Specialty
Policy.

47. Pursuant to the terms and conditions of the XL Specialty Policy, PCS was not
entitled to receive payment for the Claim unless the AAD had been satisfied by payment of prior
claims under the Policy that had a value in excess of $500,000.

48. PCS breached its obligations under the XL Specialty Policy by accepting the
Payment in connection with the Claim when the $500,000 AAD had not been satisfied.

49, XL Specialty demanded that PCS return the Payment to XL Specialty.

50.  PCS’s refusal to return the Payment to XL Specialty constitutes a breach of the XL
Specialty Policy.

51. XL Specialty has suffered damages as a result of PCS’s breach of contract,

including, without limitation, the $480,250 paid in connection with the Claim.

21374358.v1
Case 2:18-cv-17210-KM-MAH Document1 Filed 12/14/18 Page 9 of 9 PagelD: 9

WHEREFORE, XL Specialty respectfully requests that the Court enter judgment in its

favor and against PCS as follows:

a. Awarding damages to XL Specialty in the amount of $480,250, plus interest, and

b. Such other relief that this Court deems just and proper.

Dated: December 14, 2018

21374558.v1

Respectfully submitted,

GOLDBERG SEGALLA LLP

Mudd

Hill Hillary N. Ladov, Esquire
Attorney ID No. 058532015
1700 Market Street, Suite 1418
Philadelphia, PA 19103
(267) 519-6800
Attorneys for XL Specialty Insurance Company
